Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 5/16/2019. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2020, 12/11/2020, and 9/28/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kovach US20180352718A1.
As to claim 1, obvious variant computer readable medium claim 20,  and included method claims 17 and 19, Kovach discloses a tool system for agricultural soil cultivation [Kovach: abstract], the tool system comprising: 
a soil cultivation unit comprising at least one rotatably mounted soil cultivation tool [Kovach: #36, #32] and an electric drive for rotating the at least one rotatably mounted soil cultivation tool [Kovach: 0040 #124], wherein the soil cultivation unit is configured to change a rotational speed of the at least one rotatably mounted soil cultivation tool with the aid of the electric drive [Kovach: 0035], in order to generate a soil cultivation result depending on the rotational speed in a soil cultivation area cultivated with the aid of the soil cultivation unit [Kovach: 0035]; 
a sensor system, which is configured to ascertain an actual soil cultivation result in the soil cultivation area cultivated with the aid of the soil cultivation unit [Kovach: Abstract, 0029]; and 
a closed-loop control system, which is configured to change the rotational speed of the at least one rotatably mounted soil cultivation tool based on the ascertained actual soil cultivation result and a setpoint soil cultivation result, in order to reduce a deviation of the actual soil cultivation result from the setpoint soil cultivation result [Kovach: 0035, 0007-0008 abstract, claim 1 the ascertained cultivation results are based on the accumulation on the tool where the threshold/setpoint is the material accumulated, the rotation speed and direction is adjusted.].
As to claim 2, Kovach discloses wherein the sensor system is configured to gather height information and, based on the height information, determining the actual soil cultivation result [Kovach: 0033].
As to claim 3, Kovach discloses wherein the sensor system comprises a laser sensor for ascertaining the actual soil cultivation result [Kovach: 0032].
As to claim 4, Kovach discloses wherein the sensor system comprises an optical sensor for ascertaining the actual soil cultivation result [Kovach: 0032, 0044].
As to claim 5, Kovach discloses wherein the sensor system comprises a radar sensor for ascertaining the actual soil cultivation result [Kovach: 0032].
As to claim 6. Kovach discloses wherein the radar sensor is configured in such a way that reflection properties and/or adsorption properties of the soil can be determined with the aid of radar radiation [Kovach: 0032 the radar aimed at the soil is an appropriate configuration to accomplish the stated goal.].
As to claim 7, Kovach discloses wherein the sensor system is configured in such a way that a two- dimensional or three-dimensional soil profile of the cultivated soil cultivation area can be determined [Kovach: 0002].
As to claim 8, Kovach discloses wherein the soil cultivation result is a soil breaking-up of the soil [Kovach: abstract e.g., tilling]; and/or wherein the soil cultivation result is an incorporation of organic mass into the soil.
As to claim 9, Kovach discloses wherein the soil cultivation unit also comprises at least one drawn tool for cultivating the soil [Kovach: Fig. 1, 0004 e.g., pulled].
As to claim 10, Kovach discloses wherein the soil cultivation unit also comprises at least one trailing tool [Kovach: fig. 1, 0004], wherein the at least one trailing tool is electrically driven, in order to generate a propulsive force [Kovach: 0040 the rotation direction being able to be forward and revers inherently causes some propulsive force].
As to claim 11, Kovach discloses wherein the at least one trailing tool is configured for the depth guidance of the at least one rotatably mounted soil cultivation tool and/or for the depth guidance of at least one drawn tool [Kovach: 0048, 0040, 0038, 0046].
As to claim 13, Kovach discloses also comprising: a further sensor system, which is configured to determine at least one soil condition of the soil before the cultivation of the soil cultivation area and/or outside the cultivated soil cultivation area [Kovach: 0035 inherently determines the stickiness based on the accumulation sensed.].
As to claim 18, Kovach discloses wherein the at least one operating parameter represents a rotational speed of a rotatably mounted soil cultivation tool of the soil cultivation unit [Kovach: 0035].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovach in view of Gebbeken EP2371190B1.
As to claim 12, Kovach discloses the device being pulled behind and having electric motors to power the tools, but does not disclose where the motor receives its power. Gebbeken discloses also comprising: a generator module for supplying the electric drive with electrical energy, wherein the generator module comprises a generator for generating the electrical energy for converting mechanical energy supplied by the generator module into electrical energy [“With regard to the drive is thought that the power supply to the electric motors via a generator, which is preferably associated with the tractor or tillage implement. The generator can be driven directly from the tractor engine, but also be part of a tillage implement with a propeller shaft, which transmits the power of the tractor engine to the generator.”]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the physical arrangement of parts of Kovach to include a generator of Gebbeken as it merely involves using known machines (configuration of Kovach with the addition of the generator to power the tool as disclosed in Gebbeken), in a known way (disclosed for this use in Gebbeken), with predictable results (perform like described in Gebbeken) for the benefit of having power supplied to the electric motors.
As to claim 15, Kovach discloses the device being pulled behind and having electric motors to power the tools, but does not disclose where the motor receives its power. Gebbeken discloses wherein the carrier vehicle comprises a driven shaft and is configured to supply mechanical energy to the generator module with the aid of the driven shaft [Gebbeken: “With regard to the drive is thought that the power supply to the electric motors via a generator, which is preferably associated with the tractor or tillage implement. The generator can be driven directly from the tractor engine, but also be part of a tillage implement with a propeller shaft, which transmits the power of the tractor engine to the generator.”]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the physical arrangement of parts of Kovach to include a generator of Gebbeken as it merely involves using known machines (configuration of Kovach with the addition of the generator to power the tool as disclosed in Gebbeken), in a known way (disclosed for this use in Gebbeken), with predictable results (perform like described in Gebbeken) for the benefit of having power supplied to the electric motors. 
As to claim 16, Kovach discloses the device being pulled behind and having electric motors to power the tools, but does not disclose where the motor receives its power. Gebbeken discloses wherein the generator module is configured in such a way that a portion of the supplied mechanical energy is forwarded to the tool system coupled to the carrier vehicle [Gebbeken: “With regard to the drive is thought that the power supply to the electric motors via a generator, which is preferably associated with the tractor or tillage implement. The generator can be driven directly from the tractor engine, but also be part of a tillage implement with a propeller shaft, which transmits the power of the tractor engine to the generator.”]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the physical arrangement of parts of Kovach to include a generator of Gebbeken as it merely involves using known machines (configuration of Kovach with the addition of the generator to power the tool as disclosed in Gebbeken), in a known way (disclosed for this use in Gebbeken), with predictable results (perform like described in Gebbeken) for the benefit of having power supplied to the electric motors. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovach in view of Jeninga DE102017122645A1.
As to claim 14, Kovach discloses determining the stickiness of the soil on the tool as a condition, but does not disclose the conditions of claim 14. Jeninga discloses wherein the at least one soil condition of the soil includes or is one of the following: the plant mass on and/or in the soil, a soil surface structure, the soil moisture, and/or the soil density [Jeninga: The nature of the field crop that can be detected by the sensor device is, in particular, the crop density of unharvested crop, but in principle may also be the crop density of crop material harvested on the substrate and / or the nature of the substrate (claim 2)]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the soil determinations of parts of Kovach to include the plant mass on the soil of Jeninga as it merely involves using known machines (configuration of Kovach), in a known way (disclosed for this use in Jeninga), with predictable results (performs like Jeninga) for the benefit of helping control the working speeds as disclosed in Jeninga “specific sensor values or value ranges corresponding to the stock density can each have different setpoint values for the drive speed of the working members”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US9282688B2 a computer-implemented method and a control system are described for controlling operations involving residue. The method includes executing a first operation on a field with an implement resulting in residue on the field. A first image is captured with a camera assembly of an area of the field that is ahead of or behind the implement. The first image is analyzed to determine an indicator of residue coverage on the field. A subsequent operation on the field is executed, one or more aspects of which are controlled based upon the determined indicator of residue coverage.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665